Citation Nr: 1204528	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 19, 2009, and in excess of 30 percent as of January 1, 2010, for a limitation of left knee extension.

2.  Entitlement to a compensable evaluation prior to March 8, 2010, and in excess of 10 percent as of March 8, 2010, for a limitation of left knee flexion.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Board remanded this case for additional development.  The remand directives were sufficiently complied with and the case has returned to the Board.  


FINDINGS OF FACT

1.  For the period prior to November 19, 2009, the Veteran's left knee disability was not manifested by extension limited to 20 degrees.  

2.  For the period since January 1, 2010, the Veteran's left knee disability has not been manifested by extension limited to 30 degrees.

3.  For the period prior to March 8, 2010, the Veteran's left knee disability was not manifested by flexion limited to 45 degrees.

4.  For the period since March 8, 2010, the Veteran's left knee disability has not been manifested by flexion limited to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to November 19, 2009, and in excess of 30 percent as of January 1, 2010, for a limitation of left knee extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).  

2.  The criteria for a compensable evaluation prior to March 8, 2010, and in excess of 10 percent as of March 8, 2010, for a limitation of left knee flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in December 2006, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, the responsibilities each party had in obtaining and submitting evidence, and how disability rates and effective dates are assigned.  

VA has also fulfilled its duty to assist.  The claims file contains private and VA medical records.  The Veteran has not identified additional relevant evidence that needs to be obtained.  Throughout the course of this appeal the Veteran was afforded VA examinations and such examinations are adequate for rating purposes.   

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In June 2005, the RO granted entitlement to service connection for a left knee disability effective March 2, 2004 and assigned a 20 percent evaluation based on limitation of extension and a separate noncompensable evaluation based on limitation of flexion.  In November 2006, the Veteran submitted a claim for increase.  

At a VA examination in January 2007, the Veteran reported a history of left knee surgeries in May 2003 and persistent knee pain.  He reported flare-ups that exacerbate pain and limit his gait.  On physical examination, gait was described as antalgic.  Active flexion was 0 to 110 degrees.  Flexion against strong resistance was from 0 to 90 degrees.  There was additional limitation on repetitive use due to pain.  Active extension was 90 to -5 degrees.  Extension against strong resistance was 90 to -10 degrees.  X-rays showed no fracture, significant degenerative joint disease or bony destructive lesion; and there was no significant soft tissue swelling.  There was postoperative hardware in place.  

In March 2007, the RO continued the assigned 20 percent and noncompensable evaluations for limitation of extension and flexion respectively.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Private records show that the Veteran underwent a patellar chondroplasty and debridement of a fat pad on March 12, 2007.  The Board has considered whether a temporary total rating was warranted following the March 2007 surgery, but objective evidence does not establish that at least one month of convalescence was needed.  See 38 C.F.R. § 4.30 (2011).  Record dated March 21, 2007 indicates that no problems were reported.  On examination, he had a 5 cc residual effusion with 0 to 120 degrees of motion.  Record dated in April 2007 indicates that the Veteran had been through physical therapy and was improved.  There was no effusion on examination.  He was given a cortisone injection for lingering symptoms of discomfort.  The appellant and the examiner discussed additional treatment options for osteoarthritis.  

A June 2008 VA physician note indicates that the Veteran was seen with left knee pain.  The Veteran was able to ambulate without assistance.  Examination of the extremities showed full range of motion without pain.  There was crepitus.  

In October 2009, the Veteran underwent a left knee arthroscopic partial medial meniscectomy, for a microfracture of medial femoral condyle and synovectomy of the patellofemoral joint.   

In March 2010, the RO assigned a temporary 100 percent rating based on surgical treatment necessitating convalescence effective November 19, 2009.  A 30 percent evaluation was assigned for limitation of extension effective January 1, 2010.  The Board observes that the convalescent rating was assigned November 19, 2009 and not the actual date of surgery, which was October 19, 2009.  On review, however, the Veteran received a one month convalescence rating and thus, the Board will not disturb the dates assigned.  

The Veteran most recently underwent a VA examination in March 2010.  He reported various symptoms including swelling, tenderness, and a painful popping.  He also reported severe weekly flare-ups.  He is able to stand for 15-30 minutes and walk for a quarter of a mile.  He reported that he uses his brace all the time but had left it in the car.  On physical examination, his gait was antalgic.  There was objective evidence of painful motion on the left and flexion was 0 to 122 degrees.  Extension was limited by -5 degrees.  There were no additional limitations after three repetitions of range of motion.  X-rays showed stable findings.  The diagnosis was left medial meniscus tear and patellar tendon rupture, both status post repair.  The examiner noted decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity and pain.  

In October 2011, the RO increased the evaluation for left knee flexion to 10 percent effective March 8, 2010.  

The Veteran contends that the currently assigned evaluations do not adequately reflect the severity of his left knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  In this case the Veteran is currently assigned separate staged evaluations for limitation of flexion and extension of the left knee.  

The Board has reviewed the evidence of record and finds that an evaluation in excess of 20 percent prior to November 19, 2009, and in excess of 30 percent as of January 1, 2010, for limitation of left knee extension is not warranted.  That is, the evidence preponderates against finding that left knee extension was limited to 20 degrees prior to November 19, 2009; or that it has been limited to 30 degrees at any time since January 1, 2010.  

The Board also finds that a compensable evaluation prior to March 8, 2010, and an evaluation in excess of 10 percent since March 8, 2010, for limitation of left knee flexion are not warranted.  In making this determination, the Board acknowledges that some limitation of flexion and painful motion was shown prior to March 8, 2010.  Notwithstanding, the Veteran was already receiving a 20 percent evaluation based on limitation of extension, which appears to contemplate his complaints of functional impairment due to pain on motion and other factors.  To assign an additional 10 percent evaluation under Diagnostic Code 5260 based on overlapping findings would constitute pyramiding.  As noted, a separate 10 percent evaluation was granted for limitation of flexion effective March 8, 2010.  Review of the rating decision indicates that this was assigned pursuant to DeLuca.  The Board will not disturb this rating.  There is, however, no objective objective evidence showing that left leg flexion was limited to 30 degrees at any time since March 8, 2010.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or lateral instability of the knee warrants 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board acknowledges the Veteran's repeated complaints regarding instability and giving way.  VA examinations, however, do not document objective findings of instability and the Board finds no basis for a separate rating under Diagnostic Code 5257.  While the January 2007 examiner noted complaints of instability, physical examination found none.  Likewise, the March 2010 VA examiner specifically found no evidence of instability.

In summary, the Veteran is currently assigned a combined 40 percent rating for his left knee disability and even considering his complaints regarding functional impairment, the Board finds absolutely no basis for assigning evaluations in excess of those currently assigned under any applicable diagnostic code at any time during the appeal period.  The Board questions whether the objective findings support this level of disability, but as noted, will not disturb the ratings.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for consideration of extraschedular evaluations is in order.  Id.   


ORDER

Entitlement to an evaluation in excess of 20 percent prior to November 19, 2009, and in excess of 30 percent as of January 1, 2010, for a limitation of left knee extension is denied.

Entitlement to a compensable evaluation prior to March 8, 2010, and in excess of 10 percent as of March 8, 2010, for a limitation of left knee flexion is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


